DETAILED ACTION
This action is in response to Applicant’s submission dated November 28, 2022; in which Applicant amended claims 1-2 and 4, canceled claim 3, and withdrew claims 6-8 after electing Group I without traverse as well as a species for search purposes only.  The full scope of the elected invention was searched in the prior art.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated November 2, 2020 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2 and 4-5 are examined.  Claims 6-8, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grammenos, et al, US 2016/0221964.  Grammenos, et al. teaches the preparation of pyrimidine compounds as agricultural and horticultural fungicides, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image1.png
    203
    422
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    169
    414
    media_image2.png
    Greyscale
 of the reference anticipates the aforementioned claims where R is methyl or ethyl, R1 is H, R2 is H, and Ar is substituted C4- or C5-alkyl.  


Claim Objections
	Claim 2 is objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932